Case 1:17-cv-01648-LPS Document 106 Filed 09/30/20 Page 1 of 1 PageID #: 3240




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 ALIGN TECHNOLOGY, INC.,

                Plaintiff,

        v.                                       C.A. No. 17-1648-LPS

 3SHAPE A/S and 3SHAPE, INC.,

                Defendants.


                     JOINT STIPULATION OF PARTIAL DISMISSAL

       Plaintiff Align Technology, Inc. and Defendants 3Shape A/S and 3Shape, Inc. hereby

stipulate and agree to withdraw and dismiss, without prejudice, all claims and counterclaims

related to United States Patent No. 6,845,175.

/s/ John W. Shaw                                 /s/ James H.S. Levine
John W. Shaw (No. 3362)                          James H.S. Levine (DE Bar No. 5355)
Karen E. Keller (No. 4489)                       Joanna Cline (DE Bar No. 5873)
Jeff Castellano (No. 4837)                       TROUTMAN PEPPER HAMILTON
SHAW KELLER LLP                                  SANDERS LLP
I.M. Pei Building                                Hercules Plaza
1105 North Market Street, 12th Floor             1313 North Market Street
Wilmington, DE 19801                             Suite 5100
302.298.0700                                     Wilmington, DE 19899-1709
jshaw@shawkeller.com                             302.777.6500
kkeller@shawkeller.com                           james.levine@troutman.com
jcastellano@shawkeller.com                       joanna.cline@troutman.com
Counsel for Plaintiff Align Technology, Inc.     Counsel for Defendant 3Shape A/S and
                                                 3Shape, Inc.
Dated: September 30, 2020



IT IS SO ORDERED THIS ___ day of _____________, 2020



                                               ________________________________
                                               United States District Judge
